Exhibit 12 FORD MOTOR COMPANY AND SUBSIDIARIES CALCULATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (a) (in millions) First Quarter 2008 2007 2006 2005 2004 2003 Earnings Income before income taxes and cumulative effects of changes in accounting principles (b) $ 320 $ (3,749 ) $ (15,089 ) $ 1,031 $ 4,061 $ 858 Less: Equity in net (income)/loss of affiliates include in income before income taxes (142 ) (412 ) (426 ) (303 ) (240 ) (155 ) Adjusted income 178 (4,161 ) (15,515 ) 728 3,821 703 Adjusted fixed charges (c) 2,657 11,522 9,300 9,070 9,117 9,976 Earnings $ 2,835 $ 7,361 $ (6,215 ) $ 9,798 $ 12,938 $ 10,679 Combined Fixed Charges and Preferred Stock Dividends Interest expense (d) $ 2,557 $ 10,963 $ 8,820 $ 8,464 $ 8,510 $ 9,217 Interest portion of rental expense (e) 81 347 329 513 564 523 Preferred Stock dividend requirements of majority owned subsidiaries and trusts — 190 Total combined fixed charges and Preferred Stock dividends $ 2,638 $ 11,310 $ 9,149 $ 8,977 $ 9,074 $ 9,930 Ratios Ratio of earnings to fixed charges 1.1 (f) (f) 1.1 1.4 1.1 Ratio of earnings to combined fixed charges and Preferred Stock dividends 1.1 (f) (f) 1.1 1.4 1.1 (a) Discontinued operations are excluded from all amounts. (b) Income before taxes includes equity income from unconsolidated subsidiaries. (c) Combined fixed charges, as shown above, adjusted to exclude capitalized interest, and to include dividends from unconsolidated subsidiaries as well as amortization of capitalized interest.(Capitalized interest (in millions): 2008 YTD — $15; 2007 — $51; 2006 — $58; 2005 — $67; 2004 — $57; 2003 — $63) (d) Includes interest, as defined on our income statement, plus capitalized interest. (e) One-third of all rental expense is deemed to be interest. (f) Earnings for 2007 and 2006 were inadequate to cover fixed charges by $3.9 billion and $15.4 billion, respectively.
